Citation Nr: 1524793	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-31 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for varicose veins, left lower extremity, status post vein stripping and scar revision.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1999 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part granted a noncompensable rating for left leg varicose veins.  An October 2013 rating decision granted entitlement to an initial 10 percent disabling rating, effective September 29, 2010.   

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of her electronic VA file, to ensure a complete review of the evidence in this case.   

As a final introductory matter, the Board observes that the Veteran appears to have raised an implicit claim for a higher rating for a psychiatric disorder, to include as due to the left leg varicose veins on appeal.  See December 2013 Substantive Appeal.  Moreover, the issues of entitlement to service connection for a bilateral shoulder condition and a right knee have been raised by the record in a February 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Throughout the appeal, the preponderance of the evidence shows that the Veteran's left leg varicose veins have been manifested by intermittent edema and aching and pain in the leg after prolonged standing and walking, with symptoms relieved by compression hosiery, but without persistent edema, stasis pigmentation, eczema, ulceration, subcutaneous induration, or massive board-like edema with constant pain at rest.  

2.  Throughout the appeal, the probative evidence of record shows that the Veteran's left lower extremity scars are not painful.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for varicose veins, left lower extremity, status post vein stripping and scar revision have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.951, 4.3, 4.7, 4.104, Diagnostic Code 7121 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, it must be noted that the purpose of the notice requirements were for the service connection claim.  Once service connection was granted, the claim was substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Veteran's service treatment records and private treatment records have been associated with her claims file.  In addition to obtaining pertinent records, the AOJ has assisted the Veteran by affording her a VA examination in support of her claim in September 2013.  The Board finds that this examination report is adequate for evaluation purposes because the examiner conducted an interview, clinical evaluation, and review of the Veteran's medical history and records.  The opinion expressed considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review.

II.  Higher Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).   

A.  Varicose Veins

The Veteran contends that her left leg varicose veins are worse than contemplated by her currently assigned disability rating and that higher ratings are therefore in order.  

The Veteran's peripheral vascular disease is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7121.  Pursuant to Diagnostic Code 7121, a 10 percent rating applies where there is intermittent edema of the extremity or aching and fatigue in the legs after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating applies where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating applies where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating applies where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating applies where there is massive board-like edema with constant pain at rest that is attributed to the effects of varicose veins.   

The Veteran reports in her December 2013 substantive appeal that compression stockings along with elevation incompletely relieves the persistent left leg pain.  She reports pain and swelling that worsened following her 2009-2010 pregnancy.  

An April 2010 private treatment record notes a history of pain and swelling of the left lower extremity.  A Doppler ultrasound revealed no evidence of deep venous thrombosis as her veins were completely compressible. 

During the pendency of this appeal, the Veteran was afforded a VA examination in September 2013.  She reported swelling of the left lower extremity without the use of compression hosiery.  Moreover, she reported good relief with compression stockings.  She did not report any additional symptoms.  The examiner noted that the Veteran's vascular condition does not impact her ability to work.

To warrant a rating higher than 10 percent, the evidence must show persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  The Board finds that the overall evidence does not support higher ratings at any time during the pendency of the appeal.  38 C.F.R. § 4.104, Diagnostic Code 7121.

The Board has also considered the Veteran's contentions that her left lower extremity varicose veins are worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left lower extremity varicose veins have been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  They have expertise in evaluating vascular diseases.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Accordingly, an evaluation in excess of 10 percent for left leg varicose veins is not warranted.

B.  Post-Operative Scars

Lastly, the Board will consider if the Veteran's varicose veins are manifested by adverse symptomatology that allow a separate compensable rating for her post-operative scar at any time during the pendency of the appeal.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for the appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions).   

Under the regulations that have been in effect since before the Veteran filed her claim for service connection in 2010, 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014) provides that unstable or painful scars are rated as follows: 10 percent for one or two scars; 20 percent for three or four scars; and 30 percent for five or more scars.

In this regard, the September 2013 VA shoulder examiner opined that the Veteran's scars are not painful or unstable.  The first scar measured 1.5 cm, the second scar measured 3 cm, the third scar measured 1 cm, the fourth scar measured 7 cm, the fifth scar measured 2.5 cm, the sixth scar measured 2cm, and the seventh scar measured 2.5 cm.  As the scars are not deep, painful or unstable, a separate rating is not warranted.  38 C.F.R. § 4.118, DCs 7801-7805 (2014).  

Other considerations

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected disability.  The left lower extremity varicose veins are productive of visible varicose veins with intermittent edema and aching and pain in the legs after prolonged standing and walking, with symptoms relieved by compression hosiery.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected disability and referral for consideration of extraschedular rating is not warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, the schedular criteria for each of the Veteran's service-connected disabilities adequately contemplate the symptoms experienced by the Veteran, and she has not contended otherwise.

Finally, the issue of entitlement to a total disability rating based on individual unemployability is not raised because the Veteran does not contend, and the evidence does not show, evidence of unemployability due to her service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial disability rating in excess of 10 percent for varicose veins, left lower extremity, status post vein stripping and scar revision is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


